DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is in condition for allowance except for the following formal matters: 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119 as follows:
35 U.S.C. 119(a)-(d) conditions have not been met. No certified copy of the original foreign application or certification made by the foreign intellectual property authority in which the foreign application was filed has been placed in the file wrapper.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

The amendment filed 01/22/2021 has been received and considered. Claims 10 and 14 are cancelled. Claims 21 and 22 are new. Claims 1, 3-9, 13, and 15-22 are currently pending. 

Continued Examination Under 37 CFR 1.114
01/22/2021 has been entered.

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. David Stein on 3/5/21. 
Please amend the claims as follows:
Claim 4 line 3, the word “the” has been deleted.
Claim 4, line 11, the limitation “the every inspection target portions” has been replaced with the limitation -- each of the inspection portions --.
Claim 4, lines 12 and 13, the limitation “the inspection target portion” has been replaced with the limitation -- the inspection portion --.
Claim 4, line 14, the limitation “the inspection target portions” has been replaced with the limitation -- each of the inspection portions --.
Examiner notes that the claim has been amended to overcome 112 issues.


Allowable Subject Matter
Claims 1, 3-9, 13, and 15-22 are allowed over prior art of record.
The following is an examiner’s statement of reasons for allowance:

claim 1 “... compares the past inspection… and… repair results of the reference structural objects with the inspection result of the target structural object… each of the past inspection results… includes multi-dimensional parameters indicating evaluation… of… members of the reference structural objects, and the inspection result… includes multi-dimensional parameters indicating evaluation… of… members of the target structural object... extracts a past inspection result and a past repair result of a reference structural object… which is similar to the inspection result… based on the multi-dimensional parameters… generates the repair plan…”; 
claim 19 “... comparing the past inspection… and… repair results of the reference structural objects with the inspection result of the target structural object, each of the past inspection results… includes multi-dimensional parameters indicating evaluation… of… members of the reference structural objects; extracting a past inspection result and a past repair result of a reference structural object… which is similar to the inspection result… based on the multi-dimensional parameters of the reference structural objects and the inspection result… generating a repair plan...”; 
and claim 20 “... comparing the past inspection… and… repair results of the reference structural objects with the inspection result of the target structural object, each of the past repair results… includes multi-dimensional parameters indicating evaluation… of… members of the reference structural objects; extracting a past inspection result and a past repair result of a reference structural object… which is similar to the inspection result… based on the multi-dimensional parameters of the reference structural objects and the inspection result… generating a repair plan...”, 
in combination with the remaining elements, steps, or features of the claimed invention. In addition, there is no motivation to combine none of these references to meet these limitations. It is for these reasons that applicant's invention defines over the prior art of record.


Response to Arguments 
Regarding the claim objections, the amendment corrected all deficiencies and those objections are withdrawn. 
Regarding the Claim Rejections - 35 USC § 112, the amendment corrected all deficiencies and those objections are withdrawn. 
Regarding the rejections under 103, the rejections are rendered moot by the amendment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Juan C. Ochoa whose telephone number is (571) 272-2625. The examiner can normally be reached 9:30AM – 7:00 PM on Mondays, Tuesdays, Thursdays, and Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571) 272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 
***
/JUAN C OCHOA/		3/8/21Primary Examiner, Art Unit 2127